Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 

Claim Rejections - 35 USC § 112

	Applicant’s arguments, filed 11/19/2021, with respect to the written description rejection have been considered and are persuasive. In particular, paragraph 76 of the specification suggests that the embodiments of FIG. 3A-3B are suitable for use with the embodiment of FIG. 1 (apparatus 10A). The pumping apparatus 10a includes four pumps 14 with inlets 18 and outlets 22, and multiple valves 38. Paragraph 76 states “…a valve 38 can be configured to selectively divert and/or route hydraulic fluid from an outlet 22 of at least one pump 14 to an inlet of a pump.”. The combined teaching of FIG. 


Allowable Subject Matter
Claims 8-12, 27, 33-34, 44, 46, 48-49, 62, and 87 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746